Citation Nr: 1759946	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  09-40 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left foot disability, to include as secondary to service-connected disability of the left great toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in North Little Rock, Arkansas.  Jurisdiction was later transferred to the RO in Des Moines, Iowa.

The Veteran testified before the undersigned at a January 2012 videoconference hearing.  A transcript of the hearing has been associated with the claims file.

By way of background, the Board notes that left foot disability claim was initially claimed as a left "ankle and heel" disability.  In May 2012, the Board remanded the claim for the left foot and ankle claim for further development.  While on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for the left ankle portion of the claim, in a February 2013 rating decision.  

The remainder of the claim for a left foot disability, other than the already service-connected osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies, was returned to the Board for adjudication.  In April 2016, and May 2017 the Board remanded the matter for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

During a May 2008 VA examination, the examiner opined that the Veteran had left foot (ankle and heel) pain due to compensation for the service-connected toe pain.  The AOJ denied the claim for service connection because no left foot disability had been identified.  As the May 2008 VA examination was focused on the severity of the service-connected left great toe, the Board remanded the claim for another  examination for the purpose of determining whether there was any additional left foot disability. 

The Veteran was provided with VA examinations in June 2012 and April 2013, but when the appeal returned to the Board, the Board found the examination reports inadequate as they were internally inconsistent and inconsistent with each other.

In April 2016, the Board remanded the appeal for another VA examination to determine whether the Veteran had any left foot disability, other than the service-connected left great toe disability, that was related to service or the service-connected left great toe disability.  The Veteran was provided with a VA examination in June 2016.  The examiner determined that the Veteran did not have any additional left foot disabilities, despite VA treatment records that indicated otherwise.  As the examiner's determination did not appear to consider the VA treatment records which indicated current diagnoses, the Board sought another VA opinion in May 2017. 

In the May 2017 remand, the Board cited specific VA treatment records that indicated the existence of other left foot disabilities and once again sought an opinion as to whether any current disability was related to service.  A VA opinion was obtained in September 2017 but unfortunately, for the reasons explained below, that report is also inadequate and another remand is required.  See Stegall, supra.

Significantly, the September 2017 VA examiner stated that not all of the Veteran's relevant treatment records were available for review.  The examiner specifically noted that any records pertaining to an injury in 2002 were important but not available.  

Further, it is unclear whether the September 2017 VA examiner was fully aware of the facts in this case, including that the Veteran's first great toe disability is already service-connected, as the examiner went to great lengths to explain that any fracture of the great toe did not occur in service.  

The September 2017 VA examiner also determined that the Veteran had current disabilities including second toe arthritis and bilateral pes cavus but did not provide adequate explanations for negative nexus opinions.  In this regard, the examiner determined that the Veteran's first and second toe arthritis was age-related but did not explain why the determination was reached.  Such explanation was particularly pertinent as the Veteran's first toe arthritis is already service-connected and again, indicated that the examiner was not fully aware of the facts of the case.  

The examiner also determined that the Veteran's cavus was a developmental condition.  Although the examiner discussed the various etiologies of pes cavus, including due to an injury causing malunion, the examiner seemed to base the opinion that the Veteran's pes cavus was developmental on incorrect facts.  Specifically, the examiner noted that although cavus could be caused by malunion, the Veteran did not have any such injuring event while on active duty.  In reaching this conclusion, the examiner did not address the foot injury which led to service connection of the Veteran's left great toe disability.  

Further, to date, none of the examiners have addressed whether any of the current disabilities (other than the first toe arthritis) may have been caused or aggravated by service-connected left great toe disability.  

For all of these reasons, an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion to clarify whether any of the Veteran's left foot disabilities are related to service or service-connected disability.  The entire electronic file, including any treatment records found in the Legacy Content Manager Tab, must be made available to the examiner.  If the opinion provider recommends that the Veteran be reexamined; this should be accomplished.  

The examiner should address the following:

(A)  The examiner should note whether at any point pertinent to this appeal, the Veteran had a left foot disability (other than the service-connected left first toe and ankle disabilities), to include left fourth toe callus, left fifth distal metatarsal pain, anterior cavus bilateral, tender left fifth metatarsal head, and/or left second toe arthritis, even if the disability appears to have resolved?  

The examiner is reminded that for VA purposes, a "current disability" is a disability present at any time pertinent to appeal period, including prior to the claim if the Veteran based the claim upon the disability, even if the disability subsequently resolved. 

(B)  If so, is it at least as likely as not (50 percent or greater probability) that any current left toe or foot disability had its onset in service?  

(C)  If any current left foot disorder is not directly related to service, is it at least as likely as not (50 percent or greater probability) that any such current left toe or foot disability was caused or aggravated by service-connected left great toe disability?  

The examiner should consider the November 2009 VA treatment record which indicated that the Veteran's left foot pain had worsened over the past few months, the Veteran was noted to have been walking on the side of the left foot and his foot was turned outward.  The November 2009 VA physician also noted that the Veteran's prosthetic did not seem to accommodate the left great toe correctly.  The assessment was left foot pain, probably arthritis in the first and second toes as well as the ankle.  

The examiner should also consider the February 2012 letter from the Veteran's VA primary care physician, Dr. W., who indicated that the Veteran had "significant biomechanical difficulties" related to hallus rigidus/limitus despite previous surgeries and custom foot orthoses.  

The examiner should provide reasons for all opinions.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

